—Appeal from order insofar as it denied reargument unanimously dismissed and order affirmed without costs. Memorandum: No appeal lies from an order denying reargument and thus plaintiffs appeal is dismissed to that extent (see, Empire Ins. Co. v Food City, 167 AD2d 983, 984). We otherwise affirm for reasons stated in the amended decision at Supreme Court (Henry, Jr., J.). (Appeal from Order of Supreme Court, Ontario County, Henry, Jr., J. — Reargument.) Present — Green, J. P., Hayes, Scudder, Kehoe and Burns, JJ.